Exhibit 10.1

 

 

 

PETROLEUM AGREEMENT

 

 

REGARDING

 

 

THE EXPLORATION FOR AND EXPLOITATION OF HYDROCARBONS

 

 

BETWEEN

 

 

OFFICE NATIONAL DES HYDROCARBURES ET DES MINES

“ONHYM”

ACTING ON BEHALF OF THE STATE

 

 

AND

 

 

KOSMOS ENERGY MAROC MER PROFONDE

“KOSMOS”

 

 

AND

 

CAPRICORN EXPLORATION AND DEVELOPMENT COMPANY LIMITED

"CAPRICORN"

 

 

IN THE AREA OF INTEREST NAMED

 

“BOUJDOUR MARITIME”

 





1

--------------------------------------------------------------------------------

 



THIS PETROLEUM AGREEMENT IS CONCLUDED

 

BETWEEN

 

The OFFICE NATIONAL DES HYDROCARURES ET DES MINES, hereinafter referred to as
“ONHYM”, a public Moroccan entity instituted by law n°33-01, promulgated by
dahir n° 1-03-203 on the date of 16 Ramadan 1424 (11 November 2003) and
implemented by decree n°2-04-372 on the date of the 16 Kaada 1425 (29 December
2004), whose registered office is at 5, Avenue Moulay Hassan – BP 99, Rabat,
Morocco, acting on behalf of the Kingdom of Morocco, hereinafter called “the
STATE”, herein represented by its General Director, Mme. Amina BENKHADRA;

 

AND

 

KOSMOS ENERGY MAROC MER PROFONDE, a company incorporated under the laws of the
Cayman Islands, whose registered office is at Wilmington Trust Company, 4th
Floor Century Yard, Cricket Square, P.O. Box 32322, George Town, Grand Cayman,
KY1 1209 Cayman Islands, hereinafter referred to as “KOSMOS”, herein represented
by its Attorney in Fact, Mr. William HAYES;

 

AND

 

CAPRICORN EXPLORATION AND DEVELOPMENT COMPANY LIMITED, a company incorporated
under the laws of Scotland, whose registered office is at 50 Lothian Road,
Edinburgh EH3 9BY United Kingdom, hereinafter referred to as “CAPRICORN”, herein
represented by its Director, Mr. Simon THOMSON.

 

KOSMOS, CAPRICORN and ONHYM  are hereinafter collectively referred to as the
“Parties” or individually as a “Party”.

 

KOSMOS and CAPRICORN are hereinafter collectively referred to as "CONTRACTOR
GROUP".

 





2

--------------------------------------------------------------------------------

 



TABLE OF CONTENTS

 

- PREAMBLE -


5 

 

 

PART I   PURPOSE AND TERM OF THE PETROLEUM AGREEMENT


6 

 

 

ARTICLE 1 - PURPOSE OF THE PETROLEUM AGREEMENT


7 

 

 

ARTICLE 2 - TERM AND EXPIRY OF THE PETROLEUM AGREEMENT


8 

 

 

PART II – EXPLORATION PERMITS AND WORKS


9 

 

 

ARTICLE 3 - EXPLORATION PERMITS


10 

 

 

ARTICLE 4 - EXPLORATION WORKS


12 

 

 

PART III – EXPLOITATION CONCESSION


16 

 

 

ARTICLE 5 - HYDROCARBON EXPLOITATION


17 

 

 

ARTICLE 6 - MARKET PRICE


19 

 

 

PART IV – THE PARTIES’ OBLIGATIONS


20 

 

 

ARTICLE 7 - APPLICABLE LAW


21 

 

 

ARTICLE 8 – SUPERVISION AND ASSISTANCE


22 

 

 

ARTICLE 9 – PROFESSIONAL TRAINING


23 

 

 

ARTICLE 10 –SAFETY AND ENVIRONMENT


24 

 

 

PART V – FISCAL PROVISONS


25 

 

 

ARTICLE 11 – ANNUAL ROYALTY


26 

 

 

ARTICLE 12 –CORPORATE TAX


28 

 

 

ARTICLE 13 – CUSTOMS


29 

 

 

ARTICLE 14 - FOREIGN EXCHANGE AND OTHER FISCAL PROVISIONS


30 

 

 

ARTICLE 15 – BONUSES


31 

 

 

PART VI – MISCELLANEOUS PROVISIONS


33 

 

 

ARTICLE 16 – ASSOCIATION CONTRACT


34 

 

 

3

--------------------------------------------------------------------------------

 



ARTICLE 17 – THE OPERATOR


35 

 

 

ARTICLE 18 – CONFIDENTIALITY


36 

 

 

ARTICLE 19 – FORCE MAJEURE


38 

 

 

ARTICLE 20 – ARBITRATION


39 

 

 

ARTICLE 21 – ECONOMIC STABILITY OF CONTRACTOR GROUP


40 

 

 

ARTICLE 22 – ASSIGNMENT AND TRANSFER OF RIGHTS AND OBLIGATIONS


41 

 

 

ARTICLE 23 – NOTICES


42 

 

 

ARTICLE 24 – OTHER PROVISIONS


44 

 

 

ARTICLE 25 – EFFECTIVE DATE


45 

 

 

APPENDIX I – DEFINITIONS


47 

 

 

APPENDIX II – MAP AND DESCRIPTION OF THE AREA OF INTEREST


51 

 

 

APPENDIX III – LIST OF DELIVERABLES


69 

 

 

APPENDIX IV - JOINT DECLARATION OF PRINCIPLES


71 

 





4

--------------------------------------------------------------------------------

 



PREAMBLE  -

 

 

Whereas, the law no 21‑90 enacted by the dahir no  1‑91‑118 of 27 Ramadan 1412
(1 April 1992) modified and supplemented by law no 27‑99 enacted by the dahir no
 1‑99-340 of 9 Kaada 1420 (15 February 2000), hereinafter referred to as the
"Hydrocarbon Law" regulates the exploration for and the exploitation of
hydrocarbon deposits in Morocco, implemented by the decree no  2‑93‑786 of 18
Joumada I 1414 (3 November 1993) modified and supplemented by decree no
 2‑99‑210 of 9 Hija 1420 (16 March 2000) hereinafter referred to as the
"Decree", the Hydrocarbon Law and the Decree being hereinafter referred to as
the "Hydrocarbon Code";

 

Whereas, section 5 of the decree n°2-04-372 of 16 Kaada 1425 (29 December 2004)
implementing the law n° 33-01 instituting the OFFICE NATIONAL DES HYDROCARBURES
ET DES MINES which empowers ONHYM to carry out on behalf of the State the
functions resulting from the provisions of section 71 of the Hydrocarbon Law;

 

Taking into account the shared desire of the Parties to carry out and perform
the exploration for and the exploitation of hydrocarbon deposits in the
Exploration Permits referred to as "Boujdour Maritime I", "Boujdour Maritime
II", "Boujdour Maritime III", “Boujdour Maritime IV", “Boujdour Maritime V",
“Boujdour Maritime VI" “Boujdour Maritime VII", “Boujdour Maritime VIII",
“Boujdour Maritime IX", “Boujdour Maritime X", “Boujdour Maritime XI", “Boujdour
Maritime XII", “Boujdour Maritime XIII", “Boujdour Maritime XIV", “Boujdour
Maritime XV”, “Boujdour Maritime XVI” and “Boujdour Maritime XVII” constituting
the Area of Interest as specified in Article 3 and in Appendix II of this
Agreement.

 

 

 

NOW THE FOLLOWING HAS BEEN AGREED:

 





5

--------------------------------------------------------------------------------

 



 

 

 

PART I ‑ PURPOSE AND TERM OF THE PETROLEUM AGREEMENT

 

 

 





6

--------------------------------------------------------------------------------

 



ARTICLE 1 ‑ PURPOSE OF THE PETROLEUM AGREEMENT

 

 

1.1       The purpose of this Petroleum Agreement of which the Appendices form
an integral part is to set out the rights and obligations of the Parties within
the Area of Interest comprised of the Exploration Permits and any Exploitation
Concession(s). 

 

1.2       Definitions of the words, terms and phrases used in this Agreement are
set forth in Appendix I attached hereto.

 





7

--------------------------------------------------------------------------------

 



ARTICLE 2 - TERM AND EXPIRY OF THE PETROLEUM AGREEMENT

 

 

This Agreement shall enter into effect in accordance with the provisions of
Article 25 of this Agreement and shall terminate in the following
circumstances: 

 

2.1       if there is no discovery of Hydrocarbons during the period of validity
of the Exploration Permits to which this Agreement relates;

 

2.2       upon expiry of the period of validity of the last Exploitation
Concession in production obtained pursuant to Article 5 of this Agreement or
upon the total depletion of the Hydrocarbon deposit if this occurs prior to the
expiry of such Exploitation Concession period;

 

2.3        if CONTRACTOR GROUP elects to abandon its total Participating
Interest in the Exploration Permits and in the Exploitation Concession(s) in
accordance with the provisions of Article 3.6 of this Agreement;

 

2.4       upon the termination of all of the Exploration Permits and/or all the
Exploitation Concession(s) in accordance with the Hydrocarbon Code.

 





8

--------------------------------------------------------------------------------

 



 

 

 

PART II – EXPLORATION PERMITS AND WORKS

 

 

 





9

--------------------------------------------------------------------------------

 



ARTICLE 3 ‑ EXPLORATION PERMITS

 

3.1

3.1.1   In accordance with the Hydrocarbon Code, ONHYM and CONTRACTOR GROUP have
jointly filed with the appropriate department of the Ministry in charge of
Energy the applications for the following Exploration Permits referred to as
"Boujdour Maritime I", "Boujdour Maritime II", "Boujdour Maritime III",
“Boujdour Maritime IV", “Boujdour Maritime V", “Boujdour Maritime VI" “Boujdour
Maritime VII", “Boujdour Maritime VIII", “Boujdour Maritime IX", “Boujdour
Maritime X", “Boujdour Maritime XI", “Boujdour Maritime XII", “Boujdour Maritime
XIII", “Boujdour Maritime XIV", “Boujdour Maritime XV”, “Boujdour Maritime XVI”
and “Boujdour Maritime XVII” which together comprise the Area of Interest.

 

3.1.2   In accordance with the second paragraph of section 4 of the Hydrocarbon
Law, the Participating Interests of the Parties in the Exploration Permits which
will be granted to them by the Minister in charge of Energy are:

 

ONHYM                          25.00%

KOSMOS                        55.00%

CAPRICORN                   20.00%

 

3.2      The Exploration Permits cover an initial approximate area of 33,733.9
km2 and are delineated by their geographic co‑ordinates as detailed in Appendix
II attached hereto. 

 

3.3      The Exploration Permits shall have an overall duration of validity of
eight (8) years      comprising an Initial Period of forty-eight (48) months
followed by a First Extension Period of twenty-four (24) months, and a Second
Extension Period of twenty-four (24) months, except if an exceptional extension
is applied for by the Parties, with this being pursuant to section 24 paragraph
2 of the Hydrocarbon Law. 

 

3.4      If during the last six (6) months of the Initial Period or the First
Extension Period of the Exploration Permits, CONTRACTOR GROUP justifies the
necessity to extend the duration of the above mentioned period, in order to
complete the Minimum Exploration Work Program commenced, then at least three (3)
months prior to the expiry of the Initial Period or the First Extension Period,
CONTRACTOR GROUP shall notify ONHYM of its request for an extension, provided
that the total duration of the Exploration Permits shall not exceed eight (8)
years.

 

3.5      Applications for extensions of the Exploration Permits along with
reductions in surface area shall be made in accordance with sections 22 and 24
of the Hydrocarbon Law and sections 10, 14, 15 and 16 of the Decree.

 

3.6     The partial or total abandonment of the Exploration Permits as well as
the partial or total transfer of CONTRACTOR GROUP’s Participating Interests
shall be effected in accordance with the Hydrocarbon Code and Article 22 of this
Agreement.





10

--------------------------------------------------------------------------------

 



3.7      The Parties agree that in the case where a Natural Gas Discovery is
made during the validity period, but the commerciality of such discovery cannot
be declared due to the non-conclusion of one or more sales contract(s) of this
Natural Gas, the Parties shall file at the end of the validity period with the
appropriate department of the Ministry in charge of Energy applications for one
or more exploration permit(s) covering the area(s) where the discovery(ies)
is(are) located. The exploration permit application(s) shall set out the minimum
exploration work program which shall consist of evaluation and feasibility
study(ies) of the said Natural Gas discovery(ies).  The Parties, in accordance
with section 4 of the Hydrocarbon Law, shall sign a petroleum agreement in
respect of the said exploration permit or exploration permits the provisions of
which, with the exception of the minimum exploration work program, shall be in
accordance with this Petroleum Agreement.

 





11

--------------------------------------------------------------------------------

 



ARTICLE 4 ‑ EXPLORATION WORKS

 

4.1       DEFINITION OF THE EXPLORATION WORKS

 

4.1.1    Exploration Works shall mean all exploration and appraisal operations
which seek to establish the existence of Hydrocarbons in commercially
exploitable quantities, conducted in, or related to the Area of Interest in the
context of both the Exploration Permits and the Exploitation Concession(s),
whether these operations are carried out inside or outside of Morocco.

 

4.1.2    Exploration Works include but are not limited to the following:

i)     hydrographic, geodesic, meteorological and topographic studies and
surveys (if these operations are necessary for the Exploration Works) and, in
the case of appraisal works, operations needed to determine the limits and the
productive capacity of a Hydrocarbon deposit in order to assist in making a
decision whether or not to develop such Hydrocarbon deposit; 

ii)    geological and geophysical studies and surveys;

iii)   studies and surveys aimed at determining the locations of exploration and
appraisal wells;

iv)   drilling operations regarding exploration and appraisal wells;

v)    tests and studies for the appraisal of reservoirs.

 

4.2       During the period of validity of the Exploration Permits, CONTRACTOR
GROUP  undertakes to perform at the least the following Minimum Exploration Work
Program and, subject to the conditions and the schedule detailed below, to
devote sufficient funding thereto in accordance with the conditions and the
schedule set out below:

 

4.2.1    CONTRACTOR GROUP undertakes during the Initial Period of forty-eight
(48) months from the Effective Date to carry out the following Minimum
Exploration Work Program:

 

-       Acquisition, interpretation and PSDM processing of a 3D seismic
survey of five thousand (5,000) to seven thousand five hundred (7,500) square
kilometers.

 

-       Technical work: Technical work to be performed during the course of the
Initial Period shall include completion of the PSDM processing of the existing
and newly acquired 3D seismic data, as well as its interpretation, and an
updated petroleum systems analysis.

 

The budget and the Minimum Expenditure Obligation for the Minimum Exploration
Work Program during the forty-eight months of the Initial Period is twenty-five
million US Dollars ($U.S. 25,000,000).

 

Data relating to the technical work and the 3D seismic acquisition and
processing, and all data which stems therefrom shall be delivered to ONHYM.





12

--------------------------------------------------------------------------------

 



4.2.2    If CONTRACTOR GROUP elects pursuant to section 15 of the Decree, to
enter into the First Extension Period of twenty-four (24) months duration,
CONTRACTOR GROUP shall during such period drill one (1) exploration well and, if
CONTRACTOR GROUP so decides, one (1) additional exploration well or appraisal
well. Any exploration well will be drilled to a minimum depth of 2,000 meters
below the sea floor or to such depth as formations of Jurassic ages are
encountered, whichever of such objectives is achieved first. The objectives of
the exploration or appraisal drilling will be confirmed by common agreement
during a meeting of the management committee. The corresponding Minimum
Expenditure Obligation is fifty million U.S. Dollars ($ U.S. 50,000,000).

Notwithstanding the foregoing, the Parties further agree that, if during the
execution by the Operator of the drilling of each of the wells set out in the
first paragraph of this Article 4.2.2, technical difficulties such as the
presence of impenetrable substances or strata, or unsafe conditions are
encountered, and which the Operator is not able to overcome using good and
prudent oil field practices in accordance with international oilfield standards,
such event shall be considered a Force Majeure event for the purpose of this
Agreement. In the event of Force Majeure arising in accordance with this
Article4.2.2 and Article 19 then Operator shall notify the management committee
that an event of Force Majeure has so arisen, and which matter must be deemed to
be an Urgent Operational Matter, and be voted on within twenty four (24) hours
following receipt of said notification. If the management committee votes to
approve the Operator’s proposal, then it may cease operations, and the drilling
of the well where such difficulties were encountered shall be deemed completed.

 

4.2.3    If CONTRACTOR GROUP elects, pursuant to section 15 of the Decree, to
enter into the Second Extension Period of twenty-four (24) months duration,
CONTRACTOR GROUP shall during such period drill one (1) exploration well or
appraisal well and, contingent on CONTRACTOR GROUP election, one (1) additional
exploration well or  appraisal well. Any exploration well will be drilled to a
minimum depth of 2,000 meters below the sea floor or to such depth as formations
of Jurassic ages are encountered, whichever of such objectives is achieved
first. The objectives of the exploration or appraisal drilling will be confirmed
by common agreement during a meeting of the management committee. The
corresponding Minimum Expenditure Obligation is fifty million U.S. Dollars ($
U.S. 50,000,000).

Notwithstanding the foregoing, the Parties further agree that, if during the
execution by the Operator of the drilling of each of the well set out in the
first paragraph of this Article 4.2.3, technical difficulties such as the
presence of impenetrable substances or strata, or unsafe conditions are
encountered, and which the Operator is not able to overcome using good and
prudent oil field practices in accordance with international oilfield standards,
such event shall be considered a Force Majeure event for the purpose of this
Agreement. In the event of Force Majeure arising in accordance with this Article
4.2.3 and Article 19, then Operator shall notify the management committee that
an event of Force Majeure has so arisen, and which matter must be deemed to be
an Urgent Operational Matter, and be voted on within twenty four (24) hours
following receipt of said notification. If the management committee votes to
approve the Operator’s proposal, then it may cease





13

--------------------------------------------------------------------------------

 



operations, and the drilling of the well where such difficulties were
encountered shall be deemed completed.

 

4.2.4    The Parties agree that all expenses incurred in the performance of
Exploration Works shall be borne entirely by CONTRACTOR GROUP with no
reimbursement by ONHYM. All such expenses shall be considered as exploration
costs incurred by CONTRACTOR GROUP.  

 

4.2.5    All Exploration Works performed and expenses incurred by CONTRACTOR
GROUP in respect thereto after the Effective Date of this Agreement shall be
taken into account, in their entirety, in the evaluation of the fulfilment of
the Minimum Exploration Work Program and the Minimum Expenditure Obligation.
Performance of the Minimum Exploration Work Program shall be considered as the
performance of the Minimum Expenditure Obligation.

 

It is understood between the Parties that the Minimum Exploration Work Program
of the First Extension Period is limited to the drilling of one exploration
well, and that the Minimum Exploration Work Program of the Second Extension
Period is limited to the drilling of one exploration well or one appraisal
well.  The additional well, which may be drilled at the option of the CONTRACTOR
GROUP during the First Extension Period or the Second Extension Period, is
optional and shall not serve to create an additional element of the Minimum
Exploration Work Program for such period.

 

Furthermore, if and insofar as any Exploration Work in the Minimum Exploration
Work Program detailed in Articles 4.2.2 and 4.2.3 above has been carried out by
CONTRACTOR GROUP prior to the commencement of any of the Extension Periods, such
Exploration Work may be credited for the purposes of Articles 4.2.2 and 4.2.3
above.

 

However, if and insofar as CONTRACTOR GROUP has carried out the Exploration Work
as set out in Articles 4.2.2 and 4.2.3 above prior to the commencement of any of
the Extension Periods and if CONTRACTOR GROUP decides to enter into the
following Extension Period, CONTRACTOR GROUP and ONHYM will file an application
to enter into the First Extension Period, and/or the Second Extension Period
together with the Minimum Exploration Work Program which will be conducted
within the Area of Interest during such Extension Period.

 

4.2.6    No later than the date of signature of this Agreement, OPERATOR shall
provide to ONHYM a bank guarantee which form is acceptable to ONHYM and issued
by a Moroccan bank or a foreign bank that has an agency in Morocco
("Guarantee"). This Guarantee will be irrevocable after the date of its entry
into force. The amount of the Guarantee will be equal to twenty-five percent
(25%) of the Minimum Expenditure Obligation of the Initial Period.

 

Furthermore, as soon as CONTRACTOR GROUP informs ONHYM of its decision to carry
out the Exploration Works of the First Extension Period and of the Second
Extension Period, as set out in Articles 4.2.2 and 4.2.3 above, OPERATOR will
provide ONHYM with a Guarantee





14

--------------------------------------------------------------------------------

 



for each given period in the same terms as set out in Article 4.2.6 above,
except that the amount of each given Guarantee shall be equal to thirty percent
(30%) of the Minimum Expenditure Obligation for the First Extension Period and
for the Second Extension Period, respectively. The Guarantee shall be reduced to
a residual amount of five hundred thousand U.S. Dollars ($ U.S. 500,000) when
the CONTRACTOR GROUP has satisfied the Minimum Exploration Work Program for the
Initial Period, the First Extension Period, and the Second Extension Period, as
applicable.

 

Notification of the reduction of the Guarantee to the residual amount of five
hundred thousand U.S. Dollars ($ U.S. 500,000) shall be notified by ONHYM to the
bank, once OPERATOR has remitted to ONHYM all data and documentation relating to
the exploration works carried out within the Area of Interest.

 

Notification of the Release of the Guarantee shall be notified by ONHYM to the
bank, once OPERATOR has completed the then current training program, and/or made
the payment of any cumulative remaining amount to ONHYM, as described in Article
9.3 below.

 

4.2.7    If CONTRACTOR GROUP has not completed the Minimum Exploration Work
Program, totally or partially, within the period for which it had undertaken to
perform such work, except in the case of non-execution due to a Force Majeure
event, it will pay an amount equal to the Minimum Expenditure Obligation, for
said period for the totality of the Minimum Exploration Work Program.

 

It is understood that upon payment thereof, CONTRACTOR GROUP shall be deemed to
have satisfied its obligations in respect of the Minimum Exploration Work
Program for said period. 

 

Subject to the above, it is understood and expressly agreed that it is the
accomplishment of the Minimum Exploration Work Program and not the expenditures
associated with the Minimum Expenditure Obligation which shall determine the
accomplishment by the CONTRACTOR GROUP  of the commitments resulting from this
Agreement.

 

4.2.8    ONHYM shall have the right to audit the expenditures pertaining to the
Exploration Work undertaken during the course of the Initial Period and of all
Extension Periods in accordance with the terms agreed between the Parties in the
Association Contract.

 

4.3        The income from the Hydrocarbons produced by CONTRACTOR GROUP during
testing, performed prior to the application for the relevant Exploitation
Concession being filed by the Parties, shall, following recovery by CONTRACTOR
GROUP of the costs incurred in the performance of the Operations relating to
such production testing, be shared by the Parties pro rata to their respective
Participating Interests as noted in Article 5.2 below.





15

--------------------------------------------------------------------------------

 



 

 

 

 

PART III – EXPLOITATION CONCESSION

 

 

 





16

--------------------------------------------------------------------------------

 



ARTICLE 5 ‑ HYDROCARBON EXPLOITATION

 

5.1       In accordance with the provisions of section 27 of the Hydrocarbon
Law, the discovery of a commercially exploitable Hydrocarbon deposit shall give
ONHYM and CONTRACTOR GROUP the right to obtain, at their request, an
Exploitation Concession covering all of the area of said deposit. The maximum
term of validity of the Exploitation Concession shall be for twenty‑five (25)
years. However, one single exceptional extension, not to exceed ten (10) years,
may be granted upon application by ONHYM and/or CONTRACTOR GROUP, as the case
may be, if a reasonable and cost‑effective exploitation of the deposit is so
justified in the opinion of the Parties requesting an extension.

 

5.2       At the Effective Date, the undivided Participating Interests of the
Parties in any Exploitation Concession shall be as follows:

 

ONHYM                                   25%

KOSMOS                                  55%

CAPRICORN                             20%

 

5.3      In the event that a Party elects not to apply for an Exploitation
Concession, the sole risk procedures agreed by the Parties, in the Association
Contract, shall apply.

 

5.4      Expenses incurred after the effective date of the Exploitation
Concession for the Development and Exploitation Works shall be funded by the
Parties in proportion to their respective Participating Interests as fixed in
Article 5.2 above.

 

5.5      In the event that a discovery is declared a commercial discovery, as
defined in section 28 of the Hydrocarbon Law, all costs relating to the
preparation of the Development Plan shall be considered as forming part of the
Development and Exploitation Works and shall be funded by the Parties in
proportion to their respective Participating Interests as fixed in Article 5.2
above. 

 

5.6      ONHYM, KOSMOS and CAPRICORN, each being the sole owner at the Crude Oil
Delivery Point of their respective Participating Interests in the Crude Oil
produced from each Exploitation Concession, shall have the right to separately
use, lift, freely market and freely export their share of the Available Crude
Oil, subject to the terms of this Article 5.6 and Article 5.7 below:

 

5.6.1    Not later than ninety (90) days before commencement of production from
the Exploitation Concession, the Parties shall sign an agreement (the "Lifting
Agreement") the terms of which shall govern and specify the modalities for the
separate lifting of Crude Oil by the Parties. The Lifting Agreement shall
detail, inter alia, terms relating to each Party's share in the Crude Oil, the
timetable for lifting nominations for each one of the Parties, under/overlift
provisions, cargo procedures, vessel capacity acceptance procedures and failure
to lift provisions. 





17

--------------------------------------------------------------------------------

 



5.6.2    Pursuant to section 41 of the Hydrocarbon Law, CONTRACTOR GROUP shall
contribute to the needs of the domestic market under the conditions set out in
Article 5.6.3 below. 

 

If the State so decides, then ONHYM shall have the right to purchase, at the
Crude Oil Delivery Point, a portion of the quantity of Crude Oil to which
CONTRACTOR GROUP is entitled. Subject to Article 5.6.3, ONHYM shall give
CONTRACTOR GROUP not less than six (6) calendar months' written notice, stating
the quantity of Crude Oil it intends to lift.

 

5.6.3    The quantity of Crude Oil that CONTRACTOR GROUP shall be required to
offer for sale to the domestic market shall be either twenty percent (20%) of
the share of Crude Oil to which CONTRACTOR GROUP is entitled, or the portion of
the domestic market deficit that CONTRACTOR GROUP's share of the Crude Oil
production under this Agreement bears to the aggregate production of Crude Oil
from all the petroleum agreements in Morocco, whichever is the smaller. The
domestic market deficit will take into account the share of Crude Oil to which
ONHYM is entitled.

 

5.6.4    The price to be paid to CONTRACTOR GROUP for such sales of Crude Oil
under Articles 5.6.2 and 5.6.3 shall be the Market Price, which shall be paid in
accordance with the provisions of an agreement to be executed relating to the
sale of Crude Oil.  The provisions of such agreement will be in accordance with
those normally found in Crude Oil sales agreements for FOB transactions on
normal international trade terms.

 

5.6.5    Failure by ONHYM to make payment in accordance with the terms of the
Crude Oil sales agreement shall, in addition to the default provisions of the
Crude Oil sales agreement, result in the suspension of deliveries by CONTRACTOR
GROUP to ONHYM, under Article 5.6.2, until such time as all outstanding payments
for Crude Oil sales have been settled in accordance with the terms of the Crude
Oil sales agreement.

 

5.7       If Natural Gas (either associated or non‑associated) is discovered in
potentially commercial quantities, then CONTRACTOR GROUP and ONHYM shall study
the domestic and foreign markets for such gas.

 





18

--------------------------------------------------------------------------------

 



ARTICLE 6 ‑ MARKET PRICE

 

6.1       The Parties accept that the Market Price used to calculate the royalty
in cash that is payable under Article 11 and the corporate tax will be
calculated under section 46 of the Hydrocarbon Law.

 

6.2       The Market Price for Crude Oil provided in Article 6.1 above shall be
a fair market price which would be achieved by CONTRACTOR GROUP at the Crude Oil
Delivery Point for FOB sales on normal international market terms, in a freely
convertible currency, not involving barter or other remuneration, for a cargo of
Crude Oil from the Exploitation Concession for the relevant loading date range
in question, taking into account sales of Crude Oil from the Exploitation
Concession and sales of similar grades of crude oil, due allowance being made
for quality, location, dates and all relevant factors.

 

6.3        If the STATE and CONTRACTOR GROUP fail to agree on Market Price for
any Crude Oil for any calendar month by at least fifteen (15) days after the end
of that calendar month, either the STATE or CONTRACTOR GROUP may, providing
notice has been provided to the other Party, promptly submit the matter to a
single arbitrator designated by the International Chamber of Commerce (I.C.C.)
to determine the price per Barrel which, in the arbitrator's opinion, best
represents for the pertinent calendar month the Market Price of that Crude Oil.
The arbitrator's decision shall be issued within thirty (30) days from the date
of his appointment and shall be final and binding on the Parties.

 

6.4       The Market Price for Natural Gas shall be the actual price obtained by
the Parties pursuant to a long-term Natural Gas sale agreement.

 





19

--------------------------------------------------------------------------------

 



 

 

 

PART IV – THE PARTIES’ OBLIGATIONS

 

 

 





20

--------------------------------------------------------------------------------

 



ARTICLE 7 ‑ APPLICABLE LAW

 

7.1       Exploration Works and Development and Exploitation Works in the Area
of Interest shall be performed in accordance with the provisions of this
     Agreement until its expiry, in accordance with the Hydrocarbon Code, and
the laws and regulations of Morocco which are in effect at the date of its
signing.

 

7.2       This Agreement shall be governed and interpreted in accordance with
Moroccan laws.  Without prejudice to the foregoing, the principles and customs
of the international petroleum industry may be applied in the interpretation of
this Agreement.

 





21

--------------------------------------------------------------------------------

 



ARTICLE 8 – SUPERVISION AND ASSISTANCE

 

 

8.1      The Parties, in accordance with the provisions of the Hydrocarbon Code,
are subject to the provisions concerning the supervision by the administration
of their activities relating to Hydrocarbons Exploration Works and Development
and Exploitation Works.

 

8.2      ONHYM shall provide all necessary and appropriate assistance for the
obtaining of any authorizations and approvals necessary for the performance of
the obligations stemming from the Exploration Permits and from the present
Agreement.

 

8.3      ONHYM shall give all necessary assistance to the Parties applying for
an Exploitation Concession, to obtain any authorisations or approvals required
for the construction of facilities and pipelines to exploit the Hydrocarbon
discovery within the Exploitation Concession, as well as for the construction of
such facilities necessary for Development Works located outside the boundaries
of the Exploitation Concession but within the jurisdiction of Morocco.

 





22

--------------------------------------------------------------------------------

 



ARTICLE 9 – PROFESSIONAL TRAINING

 

 

9.1        As of the Effective Date of this Agreement, CONTRACTOR GROUP shall
contribute to the training of staff and technicians from the national oil
industry an amount of one hundred fifty thousand U.S. Dollars ($ U.S. 150,000)
for each twelve (12) month period during the term of validity of the Exploration
Permits and the first Exploitation Concession deriving from the Exploration
Permits. CONTRACTOR GROUP shall contribute a further thirty thousand U.S.
Dollars ($ U.S. 30,000) for each twelve (12) month period for each additional
Exploitation Concession up to a maximum aggregate amount of two hundred fifty
thousand U.S. Dollars ($ U.S. 250,000) for each twelve (12) month period.

 

9.2        The training programs and any associated costs shall be established
by agreement between ONHYM and CONTRACTOR GROUP. The training programs as well
as the mode and payment schedule for such contributions will be established by
agreement between the Parties, and shall include the costs of any training
organized by CONTRACTOR GROUP which is taken by staff and technicians from the
national oil industry.

 

9.3        If KOSMOS and/or CAPRICORN should withdraw from the present
Agreement, the withdrawing Party(ies) must fulfill, or cause to be fulfilled,
any then current training obligation, but will not be required to contribute to
training programs other than to the then current training program. It is
moreover understood that any cumulative remaining amount from annual training
budgets will be paid by the Operator to ONHYM upon the written request of ONHYM
and pursuant to such written request. After the completion of the then current
training program, and/or after the payment of said cumulative remaining amount
to ONHYM, ONHYM shall release any residual amount of the Guarantee, provided
that the Operator has furnished ONHYM with all data and documentation relating
to the Exploration Works carried out in the Area of Interest, as described in
Article 4.2.6 above. 

 

9.4        All training expenses incurred by CONTRACTOR GROUP during the term of
validity of the Exploration Permits and the Exploitation Concession(s) held
jointly with ONHYM in the context of this Agreement shall be considered as
exploration or exploitation costs, as the case may be, in the Area of Interest,
for the purposes of section 47 of the Hydrocarbon Law.

 





23

--------------------------------------------------------------------------------

 



ARTICLE 10 –SAFETY AND ENVIRONMENT

 

10.1     The Parties shall conduct all of the Exploration Works and the
Development and Exploitation Works according to the rules of safety and of
protection of the environment, in accordance with section 38 of the Hydrocarbon
Law and sections 32 and 33 of the Decree.

 

10.2     Except for any possible damage which may have been caused by operations
exclusively conducted by CONTRACTOR GROUP during the term of validity of the
Area of Interest covered by the exploration permits Cap Boujdour Offshore I
through XV which expired on March 5, 2016, ONHYM shall guarantee and hold
harmless CONTRACTOR GROUP from and against all claims for loss or damage arising
as a consequence of the operations conducted within the Area of Interest prior
to the Effective Date of this Agreement.

 





24

--------------------------------------------------------------------------------

 



 

 

 

PART V – FISCAL PROVISIONS

 

 

 





25

--------------------------------------------------------------------------------

 



ARTICLE 11 – ANNUAL ROYALTY

 

11.1     Annual royalty rate

 

Each Party shall pay to the State an annual royalty on the value of its
Participating Interest in the Net Share of Hydrocarbons Production according to
the following basis:

 

CRUDE OIL

 

     For any Exploitation Concession with a water depth less than or equal to
200 meters:

 

The first 300,000 tons produced in each Exploitation Concession are exempted
from the annual royalty payment;

 

All production exceeding 300,000 tons in each Exploitation Concession is subject
to an annual royalty charge of 10%.

 

     For any Exploitation Concession with a water depth greater than 200
meters:

 

The first 500,000 tons produced in each Exploitation Concession are exempted
from the annual royalty payment;

 

All production exceeding 500,000 tons in each Exploitation Concession is subject
to the annual royalty charge of 7%.

 

NATURAL GAS

 

     For any Exploitation Concession with a water depth less than or equal to
200 meters:

 

The first 300 million m3 produced in each Exploitation Concession are exempted
from the annual royalty payment;

 

All production exceeding 300 million m3 in each Exploitation Concession is
subject to an annual royalty charge of 5%.

 

     For any Exploitation Concession with a water depth greater than 200
meters:

 

The first 500 million m3 produced in an Exploitation Concession are exempted
from the annual royalty payment;

 

All production exceeding 500 million m3 in each Exploitation Concession is
subject to the annual royalty charge of 3.5%.

 

11.2     Methods of payment of the annual royalty





26

--------------------------------------------------------------------------------

 



The STATE reserves the right to be paid in kind or in cash. Any decision by the
STATE to modify its choice of payment method must be communicated to each of the
Parties in writing at least six (6) calendar months prior to the effective date
of such a change.

 

11.2.1 The Crude Oil and/or Natural Gas prices which shall be used to determine
the amount of the advances of the annual royalty as specified in Article 11.2.2
below, if payable in cash, shall be based on the Market Price applicable during
the calendar month to which such advances relate as defined in Article 6 herein.

 

11.2.2 If the STATE elects to be paid in cash, then on or before 31 July and
31 January of each calendar year, each of the Parties shall pay the STATE
advances on the annual royalty for that amount of Net Hydrocarbon Production
produced during the immediately preceding semesters, ending 30 June and 31
December of the calendar year in question, provided that Hydrocarbons were
produced in the Exploitation Concession during the applicable semester.  The
amount of the semestrial advance shall be estimated by each of the Parties on
the basis of the production and by using the Market Price referred to in Article
11.2.1 of this Agreement.

 

11.2.3 Within ninety (90) days following the end of each calendar year, each
Party shall submit to the STATE the final annual royalty declaration and shall
then settle the difference between the actual amounts due and the estimated
semestrial payments made for the calendar year in question.  If the estimated
semestrial payments are greater than the final amount due, the difference shall
be deferred as a credit against the annual royalty for the next calendar year. 





27

--------------------------------------------------------------------------------

 



ARTICLE 12 –CORPORATE TAX 

 

 

12.1.    In accordance with Article 5 of the Code Général des Impôts instituted
by finance law n° 43-06 for the 2007 financial year, promulgated by dahir n°
1-06-232 of 10 Hijja 1427 (31 December 2006), as amended and completed (“Code
Général des Impôts”),   and in accordance with Sections 46, 47, 48 and 49 of the
Law, each of the Parties shall calculate and pay the STATE the corporate income
tax, utilizing the Market Prices determined pursuant to Article 6.

 

12.2.    In accordance with Article 6-II-B-2° of the Code Général des Impôts,
 each of the Parties shall benefit from a total exemption from the Corporate
Income Tax for a period of ten (10) consecutive years for each Exploitation
Concession starting from the date of commencement of regular production from
such Exploitation Concession.

 





28

--------------------------------------------------------------------------------

 



ARTICLE 13 - CUSTOMS

 

Each of the Parties, their contractors and sub-contractors shall benefit from
the customs regime specified in Sections 50, 51 and 52 of the Hydrocarbon Code.





29

--------------------------------------------------------------------------------

 



ARTICLE 14 - FOREIGN EXCHANGE AND OTHER FISCAL PROVISIONS

 

 

14.1     In accordance with article 6-I-C-1 of the Code Général des Impôts, and
with the provisions of Sections 53 to 58, 60 and 62 of the Hydrocarbon Law, each
of the Parties, when appropriate, shall benefit from measures relating to the
foreign exchange regime, and the withholding at source on proceeds from shares,
capital stock and similar revenues.

 

14.2     In accordance with section 6-I-A-31° of the law n°47-06 dated 30
November 2007 relating to local taxation, each of the Parties shall benefit from
the total exemption of the business tax, and in accordance with the provisions
of section 41-3° of the law n°47-06, the Parties are exempted from the un-built
urban areas tax.

 

14.3     In accordance with the provisions of articles 92-I-40° and 123-41° of
the Code Général des Impôts and the provisions of Section 61 of the Hydrocarbon
Law, each of the Parties, their contractors and sub-contractors shall benefit
from exemption from the value-added tax on goods and services acquired in the
local market or imported from abroad.

 

14.4     Withholding tax will apply to payments for services provided by all
foreign companies in accordance with the provisions of articles 4-III, 15,
19-IV-B and 160 of the Code Général des Impôts, and in accordance with any
conventions with a view to avoiding double taxation on such foreign company.

 

14.5     CONTRACTOR GROUP shall pay the application fees for the grant and
extensions of the Exploration Permits.

 

14.6     Each of the Parties shall pay its proportional share of the annual
surface rental of one thousand Dirham (1,000 DH) per square kilometer on all
Exploitation Concession(s).

 





30

--------------------------------------------------------------------------------

 



ARTICLE 15 – BONUSES

 

15.1     CONTRACTOR GROUP undertakes to pay the STATE, for each discovery
declared a Commercial Discovery by the Parties pursuant to Article 5.8.4 of the
Association Contract, a discovery bonus of an amount of one million U.S. Dollars
($ U.S. 1,000,000) in accordance with the following terms:

 

     five hundred thousand U.S.  Dollars ($ U.S. 500,000) is to be paid within
thirty (30) days of the declaration of the Commercial Discovery;

 

     the remaining amount of five hundred thousand U.S. Dollars ($ U.S.
500,000) is to be paid:

 

     When the discovery is a Commercial Discovery of Crude Oil, within thirty
(30) days of the conclusion of the first sale contract of production from such
Commercial Discovery;

 

     When the discovery is a Commercial Discovery of Natural Gas, within thirty
(30) days of the first delivery to the purchaser of Natural Gas produced from
such Commercial Discovery.

 

15.2     In addition, CONTRACTOR GROUP shall pay the STATE the corresponding
bonuses payable within thirty (30) days of the end of the month in which the
following cumulative levels of its share of production from all Exploitation
Concessions are first reached and maintained for thirty (30) consecutive days:

 

Fifty thousand (50,000) BOE per day: a payment of one million U.S. Dollars
($ U.S. 1,000,000);

 

One hundred thousand (100,000) BOE per day: a payment of two million U.S.
Dollars ($ U.S. 2,000,000);

 

Two hundred thousand (200,000) BOE per day: a payment of three million U.S.
Dollars ($ U.S. 3,000,000).

 

Three hundred thousand (300,000) BOE per day: a payment of four million U.S.
Dollars ($ U.S. 4,000,000).

 

For the purposes of this Article 15, the quantities of Hydrocarbons used within
the perimeter of the Exploitation Concession for the purposes of the direct or
assisted exploitation of the deposit shall not be taken into consideration for
the calculation of the above bonuses.

 

For the purposes of this Agreement, BOE, means 5,800 standard cubic feet of
Natural Gas per standard barrel at fifteen (15) degrees Celsius and one thousand
and thirteen point two five (1,013.25) mbar. 





31

--------------------------------------------------------------------------------

 



15.3     All the bonuses paid in accordance with Articles 15.1 and 15.2 by
CONTRACTOR GROUP when a Commercial Discovery has been declared and during the
term of validity of any Exploitation Concession held jointly with ONHYM under
this Agreement shall be considered as exploration and/or exploitation costs
deductible for the purposes of section 47 of the Hydrocarbon Law.

 





32

--------------------------------------------------------------------------------

 



 

 

 

PART VI – MISCELLANEOUS PROVISIONS

 

 

 





33

--------------------------------------------------------------------------------

 



ARTICLE 16 ‑ ASSOCIATION CONTRACT

 

16.1     Simultaneously with the signing of this Petroleum Agreement, the
Parties as applicants for the Exploration Permits shall sign an Association
Contract in order to:

 

16.1.1  set out the appropriate procedures to enable the Parties to jointly and
successfully perform the Exploration Works and the Development and Exploitation
Works relating to the Area of Interest as specified in this Petroleum Agreement.

 

16.1.2  set out the necessary procedures to secure the sound conduct of Joint
Operations and Sole Risk Operations as the case may be, and to manage the
relationships between the Parties.

 

16.1.3  define and set out the rights, benefits, obligations and liabilities of
each Party in accordance with their Participating Interests under the
Association Contract and as defined thereunder.

 





34

--------------------------------------------------------------------------------

 



ARTICLE 17 ‑ THE OPERATOR

 

17.1    KOSMOS is hereby designated as Operator for the conduct of all the
operations and activities in respect of the Exploration Permits and the
Exploitation Concession(s) which will derive from the said Exploration Permits,
until the creation of a Joint Operating Company or until such time as it ceases
to be Operator in accordance with the provisions of the Association Contract.

 

17.2    The rights and duties of the Operator are detailed in the Association
Contract. The Operator shall, unless otherwise agreed by the Parties or provided
herein, give notice on behalf of the Parties to the STATE under this Agreement
and represent the Parties in discussions with the STATE or any other Moroccan
authorities, in accordance with the provisions of the Association Contract.

 





35

--------------------------------------------------------------------------------

 



ARTICLE 18 ‑ CONFIDENTIALITY

 

18.1     Subject to the provisions of this Agreement, each of the Parties agrees
that all information and data acquired or obtained by any Party in respect of
Joint Operations shall be considered confidential and each of the Parties shall
keep confidential and not disclose any information or data acquired or obtained
in respect of Joint Operations during the term of the Agreement to any person or
entity not a party to this Agreement, except:

 

i)           To the Ministry in charge of energy;

 

ii)          to a Subsidiary, provided such Subsidiary maintains confidentiality
as provided in this Article 18;

 

iii)         to any other governmental entity as required by this Agreement;

 

iv)         to the extent that such information and data is required to be
provided in accordance with any applicable laws or regulations, or pursuant to
any legal proceedings or as a result of an order of any court binding upon a
Party;

 

v)          to any contractor, business, consultant or attorney whether
prospective or actual, employed by any Party where disclosure of such
information or data is essential to the proper performance of such contractor,
business, consultant or attorney's work;

 

vi)         to a prospective bona fide transferee of a Party's Participating
Interest (including an entity with whom a Party or its Subsidiaries are
conducting bona fide negotiations directed toward a merger, consolidation or
sale of a majority of its or a Subsidiary's shares);

 

vii)        to a bank or other financial institution or to an insurance company,
to the extent necessary for a Party to arrange for funding; or insurance
coverage;

 

viii)       to the extent such data and information must be disclosed pursuant
to any rules or requirements of any government or stock exchange having
jurisdiction over such Party, or its Subsidiaries;

 

ix)         to its respective employees for the purposes of Joint Operations,
subject to each Party taking usual precautions to ensure that such data and
information remains confidential;  

 

x)          any data or information which, through no fault of a Party, becomes
a part of the public domain; and

 

xi)         any data or information which the Parties have agreed to release
into the public domain. 

 

Any disclosure as pursuant to Article18.1 (i), (iv), (v), and (vi) shall not be
made unless, prior to such disclosure, the disclosing Party has obtained a
written undertaking from the recipient to keep





36

--------------------------------------------------------------------------------

 



the data and information strictly confidential for at least three (3) years
after the termination of this Agreement.

 

18.2     Continuing Obligations

Any Party constituting CONTRACTOR GROUP, ceasing to be a Party to this
Agreement, shall nonetheless remain bound by the confidentiality obligations set
out in Article 18.1 and any dispute shall be resolved in accordance with Article
20.

 

18.3      Data trades

Notwithstanding the foregoing provisions of this Article 18, Operator may make
data trades including in respect of data on the wells, for the benefit of the
Parties, any data obtained in this way being provided to all Parties who
participated in the cost of the data that was traded. Operator shall ensure that
any third party to such trade shall sign a commitment to keep the traded data
confidential.

 

18.4      Public Announcements

If any Party wishes to issue or make any new public announcement or statement
regarding this Agreement and/or the Association Contract it is imperative that
it shall not do so unless, prior thereto, it provides all the Parties with a
copy of such announcement or statement and obtains the written approval of the
other Parties. Notwithstanding any failure to obtain such approval by all
Parties, after three (3) business days from the date at which such announcement
or statement was received by the Parties, such Party may issue or make any such
public announcement or statement if it is absolutely necessary to do so in order
to comply with an applicable law, the regulations of a recognized stock
exchange, the Securities Exchange Commission of the United States of America, or
any oversight body governing such Party.

 

Notwithstanding the above, the Parties agree that if it is absolutely necessary
to make an announcement or public statement prior to the expiration of the three
(3) business days noted in the above paragraph, with this being so in order to
comply with an applicable law, the regulations of a recognized stock exchange,
the Securities Exchange Commission of the United States of America, or any
oversight body governing KOSMOS and/or CAPRICORN, KOSMOS and/or CAPRICORN, as
the case may be, shall simultaneously notify and send the information to be
published to ONHYM and to the entity to whom the information is transmitted.

 

Any disputes which may arise as a result of any Party failing to comply with its
confidentiality obligations regarding public announcements shall be resolved in
accordance with Article 20. 

 





37

--------------------------------------------------------------------------------

 



ARTICLE 19 ‑ FORCE MAJEURE

 

19.1     The non-performance by one of the Parties of any one of its
obligations, with the exception of non‑payment of any of the due amounts, shall
be excused to the extent that any such non‑performance results from a Force
Majeure event. Force Majeure shall be interpreted as meaning any event which is
normally beyond the control of the Party, because that Party is not in a
position to either prevent it or overcome it by exercising reasonable diligence
and by incurring reasonable expenses as measured by oil industry standards.

 

19.2     The Party that deems itself unable to fulfill its obligations by reason
of Force Majeure event, shall advise the other Parties thereof in writing as
soon as possible. The Parties shall consider what steps should be taken to
ensure a return to a position in which the provisions of this Agreement can be
carried out.

 

19.3     During any time period in which operations cannot be performed due to a
Force Majeure event, the works set out in the Minimum Exploration Work Program
or production activities, as the case may be, shall be postponed and will only
recommence after the period of Force Majeure has ended.

 

19.4     Once the period of Force Majeure has ended, the validity period of the
Exploration Permits and Exploitation Concessions will resume as if no Force
Majeure event had occurred, provided however that the term of such validity
period shall be extended by a period equal to the period of the Force Majeure.

 





38

--------------------------------------------------------------------------------

 



ARTICLE 20 – ARBITRATION

 

20.1   If any dispute arises out of or in connection with this Agreement, the
Parties shall use all reasonable endeavours to come to an amicable and equitable
settlement. If such settlement cannot be reached within the ninety  (90) days
following the date upon which one of the Parties has notified the other, the
Parties shall refer the matter to arbitration as defined below.

 

20.2   With the exception of disputes relating to the determination of the
Market Price, which shall be settled in accordance with Article 6, all disputes,
including the failure to restore an economic stability in accordance with
Article 21, arising out of or in connection with this Agreement and which have
not been amicably resolved as provided in Article 20.1, shall be definitively
settled by arbitration before the International Centre for the Settlement of
Investment Disputes (ICSID). If, for whatever reason, the dispute does not fall
within the jurisdiction of ICSID, it shall then be submitted to arbitration
under the Rules for Arbitration of the International Chamber of Commerce (ICC).

 

20.3   The arbitration tribunal shall be composed of three (3) arbitrators, one
to be appointed by CONTRACTOR GROUP and one by  ONHYM and the third arbitrator,
who shall chair the arbitration tribunal, appointed by agreement between the
first two arbitrators. If there is any difficulty in appointing an arbitrator,
such arbitrator shall be appointed by the President of the Administrative
Council of ICSID (or, if the arbitration is being conducted under the rules of
ICC, by the President of the ICC Arbitration Court) on the application of any
Party. The arbitration tribunal shall apply Moroccan law as in force on the date
of this Agreement and generally accepted practice in the petroleum industry.

 

20.4   Any arbitration proceeding shall take place in Paris (France) and shall
be conducted in the French language.

 

20.5   It is agreed that recourse to arbitration shall be made directly by one
Party by notice to ICSID (or ICC) with a copy to the other Parties, without the
necessity to pursue administrative or legal proceedings. The Parties expressly
agree that the arbitrational judgment shall be final and binding and that it may
be recognised or enforced by any court of competent jurisdiction, in accordance
with Article 54 of the ICSID Convention or the ICC Rules as the case may be.

 

20.6   The Parties hereby irrevocably and unequivocally undertake to comply with
any award rendered by an arbitration tribunal constituted pursuant to this
Agreement.

 

20.7   Each Party shall bear all costs and expenses incurred by it relating to
the arbitration but the costs of the arbitration tribunal shall be borne by the
Party against which a judgment is awarded.





39

--------------------------------------------------------------------------------

 



ARTICLE 21 – ECONOMIC STABILITY OF CONTRACTOR GROUP

 

21.1     The terms and conditions of this Petroleum Agreement are agreed on the
basis of the legislation and regulations of the Kingdom of Morocco in force at
the date of signature and it is on this basis that CONTRACTOR GROUP is making
its investments. 

 

21.2     In the event that a change in the applicable law would affect the
economic and financial conditions of CONTRACTOR GROUP with regard to this
Agreement existing at the Effective Date, following notice from the Operator,
ONHYM shall, within ninety (90) days of the date when such change will take
effect, make every effort to preserve or re‑establish the economic and financial
conditions which existed for CONTRACTOR GROUP at the Effective Date and shall,
in particular, propose amendments to this Agreement and/or negotiate in all good
faith the proposals which may be subsequently made in this context by CONTRACTOR
GROUP. Any decision will take account of the effects of any changes since the
date of application. 

 





40

--------------------------------------------------------------------------------

 



ARTICLE 22 ‑  ASSIGNMENT AND TRANSFER OF RIGHTS AND OBLIGATIONS

 

 

22.1     Subject to Article 22.2, the Parties shall have the right to assign all
or part of their Participating Interest in the Exploration Permits and/or any
Exploitation Concession under this Petroleum Agreement in accordance with the
Hydrocarbon Code.  In the event any Party comprising the CONTRACTOR GROUP
desires to farmout a portion of its Participating Interests in Exploration
Permits and/or any Exploitation Concession under this Petroleum Agreement, such
Party and ONHYM will collaborate in the farmout process undertaken by such
Party.  ONHYM will participate in the preparation of the corresponding
promotional material and will also be involved in the roadshow and in marketing
meetings to prospective assignees.  Furthermore, such Party must obtain approval
from the Minister in charge of Energy and ONHYM pertaining to the prospective
assignee before any assignment is effective.

 

If such a transfer takes place, the Parties shall enter into an amendment to
this Agreement to recognize the new Percentage Interests and the corresponding
commitments.

 

22.2     During the period of validity of the Exploration Permits, ONHYM will
not assign its rights hereunder except for an assignment to CONTRACTOR GROUP or
if the Moroccan State nominates another entity to hold such rights on the
STATE's behalf.  Any such entity shall be subject to a similar restriction on
assignment of the rights it acquires hereunder.

 

22.3     In the event of an assignment between a CONTRACTOR GROUP Party and its
Subsidiaries, such assignment shall be carried out in accordance with the
Hydrocarbon Code.

 

22.4     In the event that there is an assignment to a third party, such
assignment shall require the prior approval of the Minister in charge of Energy
in accordance with the Hydrocarbon Code, before it can be effective.
Notwithstanding the foregoing and for the avoidance of doubt, the Parties agree
and acknowledge that any surety, mortgage, charge, lien, hypothecation or
encumbrance, by way of security of its participating interest under the
Exploration Permits will require only notification to the Minister in charge of
Energy. 

 





41

--------------------------------------------------------------------------------

 



ARTICLE 23 – NOTICES

 

All notices which must, or may, be given in accordance with the Hydrocarbon Code
and this Agreement, shall be made in writing in English, and in French where
such notice is required to be sent to the Minister in charge of Energy or any
other ministerial department and delivered in person or by registered post or by
courier post or electronic means of transmitting written communications with
confirmation of receipt, and addressed to the Parties noted below. Oral
communication shall not constitute notice for the purposes of this Agreement.
Initial notice given pursuant to the provisions of this Agreement shall be
deemed delivered only when received by the Party to whom such notice is
addressed, and the timeframe for such Party to deliver any notice in response to
such initial notice shall run from the date on which the initial notice is
received. A second notice or a notice by way of response shall be deemed
delivered when received. For the purposes of this Article, the term "received"
in respect of a written notice delivered pursuant to this Agreement shall mean
the actual delivery of the notice to the address of the Party to be notified,
specified in accordance with this Article. Each Party shall have the right to
change its address at any time and/or designate that copies of all such notices
be directed to another person at another address by giving written notice to all
other Parties.

 

These notices shall be addressed to:

 

To:

Ministry of Energy, Mines, Water and Environment

Attention:

Monsieur Le Ministre

 

B.P. 6208 – Rabat Instituts

 

Haut Agdal Rabat – MAROC

Fax:

(212) 05 37 77 47 32

 

 

To:

 

 

The OFFICE NATIONAL DES HYDROCARURES ET DES MINES (ONHYM)

 

5, Avenue Moulay Hassan

 

B.P. 99 Rabat MAROC

Attention:

Le Directeur Général

Fax:

(212) 05 37 28 16 34/26

 

 

To:

KOSMOS ENERGY MAROC MER PROFONDE

 

4th Floor, Century Yard

 

Cricket Square, Hutchins Drive

 

Elgin Avenue, George Town

 

Grand Cayman KY1-1209

 

Cayman Islands

Attention :

General Counsel

 

 

Fax:

+1-345-527-2105

 

 

Copy to:

KOSMOS ENERGY MAROC MER PROFONDE

 

c/o Kosmos Energy, LLC

 





42

--------------------------------------------------------------------------------

 



 

8176 Park Lane, Suite 500

 

Dallas, Texas USA 75231

Attention:

General Counsel

Fax:

+1-214-445-9705

Email:

KosmosGeneralCounsel@kosmosenergy.com

 

MoroccoLicenseManager@kosmosenergy.com

 

 

To:

CAPRICORN EXPLORATION AND DEVELOPMENT COMPANY LIMITED

 

50 Lothian Road

 

Edinburgh EH3 9BY

 

United Kingdom

Attention:

Head of Legal

Fax:

+44(0) 131 475 3030

Email:

Duncan.Holland@cairnenergy.com

 

For the purposes of this Agreement, if any Party changes its above notification
address, it shall advise the other Parties in writing within ten (10) days of
such a change.





43

--------------------------------------------------------------------------------

 



ARTICLE 24 – OTHER PROVISIONS

 

24.1     Any correspondence and administrative documents to be provided in
accordance with the Hydrocarbon Code and this Agreement, shall be in the French
language, whilst data and technical documents may be provided in the French
language or the English language.

 

24.2     If any of the Parties fails to enforce any of the provisions of this
Agreement or to exercise its rights and privileges arising by virtue of the
Hydrocarbon Code and/or of this Agreement, it may at any time require the
enforcement of such provisions, rights and privileges.

 

24.3     The Parties' respective successors shall be bound by and benefit from
this Agreement.

 

24.4     This Agreement has been drawn up in French and translated into English.
It has been signed in these two versions.  In the event of a dispute only the
French version shall prevail.

 

24.5     No provision of this Agreement can be amended or modified except by
mutual agreement in writing signed by the Parties. These amendments or
modifications shall be approved and shall be effective on the date of signature
of a joint order issued by the Minister in charge of Energy and the Minister in
charge of Finance pursuant to the Hydrocarbon Code, such approval not to be
unreasonably withheld. ONHYM shall assist CONTRACTOR GROUP in the procedure of
procuring such approval.

 

24.6     The provisions of the Hydrocarbon Code relating to the Effective Date
of this Agreement shall be applicable to all cases or situations not specified
in this Petroleum Agreement relating to the exploration and exploitation of
Hydrocarbons in the Area of Interest.

 

24.7     In the event of any conflict between the provisions of this Petroleum
Agreement and the Hydrocarbon Code, the provisions of the Hydrocarbon Code shall
prevail. In the event of conflict between the provisions of this Agreement and
the Association Contract, the provisions of this Agreement shall prevail.

 

24.8     Subject to agreement on the terms of a suitable work program, ONHYM
undertakes to participate with CONTRACTOR GROUP in an application for the award
of any exploration permit, under a new petroleum agreement, for any area
adjacent to the Exploration Permits and not the subject of an existing
exploration permit.

 

24.9     ONHYM undertakes to participate, in accordance with the provisions of
section 30 of the Hydrocarbon Law, with CONTRACTOR GROUP, in an application for
the award of any exploitation concession for any area adjacent to the
Exploration Permits which is not the subject of an existing exploitation
concession or exploration permit.

 

24.10   The Parties reaffirm their commitment to the Joint Declaration of
Principles signed by ONHYM and KOSMOS on 19 December 2013, which is made an
Appendix to this Agreement.





44

--------------------------------------------------------------------------------

 



ARTICLE 25 – EFFECTIVE DATE

 

25.1     As provided in section 60 of the Decree, implementing section 34 of the
Hydrocarbon Code, this Petroleum Agreement shall be approved by a joint order
from the Minister in charge of Energy and from the Minister in charge of
Finance.

 

25.2     This Petroleum Agreement will enter into effect on the date ("Effective
Date") of the signature of the aforesaid joint order and will remain effective
until expiry in accordance with the provisions of Article 2 of this Agreement.

 





45

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, THIS AGREEMENT IS EXECUTED IN FIVE (5) ORIGINAL COPIES IN
THE FRENCH LANGUAGE AND THREE (3) CONFORMING TRANSLATIONS INTO THE ENGLISH
LANGUAGE.

 

IN RABAT ON THIS DAY OF 25 May 2016.

 

 

 

OFFICE NATIONAL DES HYDROCARURES ET DES MINES,

ACTING ON BEHALF OF THE KINGDOM OF MOROCCO

 

 

By

/s/ Amina Benkhadra

 

 

 

 

Name:

Amina BENKHADRA

 

 

 

 

Title:

GENERAL DIRECTOR

 

 

 

 

 

 

 

KOSMOS ENERGY MAROC MER PROFONDE

 

 

 

By

/s/ William Hayes

 

 

 

 

Name:

William HAYES

 

 

 

 

Title:

ATTORNEY IN FACT

 

 

 

 

 

 

 

CAPRICORN EXPLORATION AND DEVELOPMENT COMPANY LIMITED

 

 

 

By

/s/ Simon Thomson

 

 

 

 

Name:

Simon THOMSON

 

 

 

 

Title:

Director

 

 





46

--------------------------------------------------------------------------------

 



 

 

 

APPENDIX I – DEFINITIONS

 

 

 





47

--------------------------------------------------------------------------------

 



APPENDIX I ‑ DEFINITIONS

 

The following words, terms and phrases shall have the meaning attributed thereto
below when used in the Petroleum Agreement:

 

1)         “Petroleum Agreement” or the “Agreement” means the agreement to which
this Appendix I is attached;

 

2)        “Code Général des Impôts” means the general tax code instituted by
Finance Law No. 43-06 for budget year 2007, promulgated by the Dahir 1-06-232 of
10 Hijja 1427 (31 December 2006), as modified and completed;

 

3)       “Exploitation Concession” means any Exploitation Concession granted to
CONTRACTOR GROUP and to ONHYM, pursuant to the Hydrocarbon Code and to this
Agreement and deriving from the Exploration Permits;

 

4)       "Association Contract" means the document referred to in Article 16.1
of the Agreement;

 

5)       "CONTRACTOR GROUP" means KOSMOS and CAPRICORN and any of their
successors or assigns.

 

6)       “Effective Date” as defined in Article 25 of this Agreement;

 

7)           “Subsidiary" means, with regard to any Party, other than ONHYM, any
entity controlling or controlled by said Party, or any entity which controls or
is controlled by another entity which controls that Party directly.  It is
understood that the concept of "control" shall mean the ownership by one entity
of more than fifty percent (50%) :

 

a)     of voting shares if the other entity is a company

 

or

 

b)     of the control of managerial decisions, if the other entity is not a
company.

 

In the case of ONHYM, this definition shall include the STATE and any entity
controlled by the STATE;

 

8)        “Natural Gas" means all gaseous Hydrocarbons obtained from oil or gas
wells as well as residual gas from the separation process of liquid
Hydrocarbons;

 

9)       “Available Natural Gas" means for all Exploitation Concessions, the
Natural Gas produced inside the Area of Interest covered by each Exploitation
Concession and not used for the needs of direct or assisted exploitation of the
Hydrocarbon deposit and after deduction of the annual royalties paid in kind;





48

--------------------------------------------------------------------------------

 



10)     “Hydrocarbons" means natural Hydrocarbons, whether liquid, gaseous, or
solid, other than bituminous shale, and shall include Crude Oil and Natural Gas;

 

11)     “Minimum Expenditure Obligation" means the amounts set out in Article
4.2 of this Agreement for the Initial Period, the First Extension Period and the
Second Extension Period, respectively;

 

12)     “Operator”  means KOSMOS, appointed in accordance with Article 17;

 

13)     “Participating Interest” means, with respect to the Exploration Permits,
the interests of the Parties defined in Article 3.1.2 of this Agreement and with
respect to any Exploitation Concession, the interests of the Parties defined in
Article 5.2 of this Agreement;

 

14)     "Net Share of Hydrocarbon Production" means for all Exploitation
Concessions, the Hydrocarbons produced inside the Area of Interest covered by
each Exploitation Concession and not used for purposes of direct or assisted
exploitation of the Hydrocarbons;

 

15)     "Initial Period" means the forty-eight (48) month period commencing on
the effective date of the Exploration Permits;

 

16)     "Extension Periods" means the First Extension Period and the Second
Extension Period collectively referred to in Articles 4.2.2 and 4.2.3 of this
Agreement;

 

17)     “Exploration Permits" means the Exploration Permits granted to
CONTRACTOR GROUP and ONHYM pursuant to the Hydrocarbon Code and this Agreement
in the Area of Interest;

 

18)     "Crude Oil" means all Hydrocarbons that are in liquid form in their
natural state, or obtained by the condensation or separation of Natural Gas and
bitumen;

 

19)     "Available Crude Oil" means for all Exploitation Concessions the Crude
Oil produced inside the Area of Interest covered by each Exploitation Concession
and not used for the needs of direct or assisted exploitation of the Hydrocarbon
deposit after deduction of the annual royalties paid in kind;

 

20)     "Natural Gas Delivery Point" means the outlet flange of the subsea
pipeline connecting the field facilities to the shore (or any other delivery
point mutually agreed upon);

 

21)     "Crude Oil Delivery Point" means the outlet flange of the storage unit
associated with the deposit operations (or any other delivery point mutually
agreed upon);

 

22)     "First Extension Period" means the period of twenty-four (24) months
referred to in Articles 3.3 and 4.2.2 of this Agreement;

 

23)     “Market Price" has the meaning set out in Article 6 of this Agreement;





49

--------------------------------------------------------------------------------

 



24)     "Minimum Exploration Work Program" means the operations set out and
described in Article 4.2 of this Agreement;

 

25)     "Second Extension Period" means the period of twenty-four (24) months
referred to in Articles 3.3 and 4.2.3 of this Agreement;

 

26)     "Development and Exploitation Works" means all operations relating to
any Exploitation Concession and carried out in this latter and, in particular,
any Development Plan, geological and geophysical works, drilling of development
wells, including the drilling of delineation wells, the production of
Hydrocarbons, the installation of collection pipes and the operations necessary
for the maintenance of pressure and for primary or secondary recovery;

 

27)     "Exploration Works" means all exploration and appraisal operations
seeking to establish the existence of Hydrocarbons in commercially exploitable
quantities;

 

28)     "Area of Interest" means the Area of Interest called "BOUJDOUR MARITIME”
and described in Appendix II attached to the Petroleum Agreement and in Article
3.1.1.

 

Any other capitalised terms used in this Agreement which are not otherwise
defined herein, shall have the meanings attributed thereto in the Association
Contract, the Hydrocarbon Code and the applicable regulations.

 





50

--------------------------------------------------------------------------------

 



APPENDIX II

 

MAP AND DESCRIPTION OF THE AREA OF INTEREST

 

 

 



51

--------------------------------------------------------------------------------

 



Picture 35 [kos20160930ex101383e0c001.jpg]





52

--------------------------------------------------------------------------------

 



Picture 4 [kos20160930ex101383e0c002.jpg]





53

--------------------------------------------------------------------------------

 



Picture 7 [kos20160930ex101383e0c003.jpg]





54

--------------------------------------------------------------------------------

 



Picture 9 [kos20160930ex101383e0c004.jpg]





55

--------------------------------------------------------------------------------

 



Picture 36 [kos20160930ex101383e0c005.jpg]





56

--------------------------------------------------------------------------------

 



Picture 12 [kos20160930ex101383e0c006.jpg]





57

--------------------------------------------------------------------------------

 



Picture 14 [kos20160930ex101383e0c007.jpg]





58

--------------------------------------------------------------------------------

 



Picture 16 [kos20160930ex101383e0c008.jpg]





59

--------------------------------------------------------------------------------

 



Picture 18 [kos20160930ex101383e0c009.jpg]





60

--------------------------------------------------------------------------------

 



Picture 20 [kos20160930ex101383e0c010.jpg]





61

--------------------------------------------------------------------------------

 



Picture 22 [kos20160930ex101383e0c011.jpg]





62

--------------------------------------------------------------------------------

 



Picture 24 [kos20160930ex101383e0c012.jpg]





63

--------------------------------------------------------------------------------

 



Picture 26 [kos20160930ex101383e0c013.jpg]





64

--------------------------------------------------------------------------------

 



Picture 28 [kos20160930ex101383e0c014.jpg]





65

--------------------------------------------------------------------------------

 



Picture 30 [kos20160930ex101383e0c015.jpg]





66

--------------------------------------------------------------------------------

 



Picture 32 [kos20160930ex101383e0c016.jpg]





67

--------------------------------------------------------------------------------

 



Picture 34 [kos20160930ex101383e0c017.jpg]

 

 



68

--------------------------------------------------------------------------------

 



APPENDIX III – LIST OF DELIVERABLES

 

Deliverables to be remitted to ONHYM shall be in the following formats:

 

I.     Seismic : Acquisition and processing

 

I.1. 2D and 3D Seismic :

 

-- Field data on cartridges, 3592 or LTO-04 in an international standard format
(SEG-D demultiplied)

-- Intermediate data such as mirror CDP

-- Data processed on cartridge, 3592 or LTO-04 (stack and migration) SEG-Y with
header information about the processed seismic data (processing sequence,
navigation data or coordinates)

-- Special processing (PSDM, AVO) on cartridge 3592 or LTO-04 in SEG-Y format
with header information about the processed seismic data (processing sequence,
navigation data or coordinates)

-- Complete sequence of processing in hard copy and electronic format

-- Velocities  analysis data

-- Field documents (operating report of the seismic acquisition, field
note-book, coordinates of the shooting points and of the receivers, data of the
alteration zone (WZ), and seismic data test ) in hard copy and electronic
formats

-- Navigation data on CD (for the offshore data)

 

For onshore acquisition, the Projection System is : UTM

Options for the projection: Ellipsoid: WGS84

Format: UKOOA in ASCII or EXCEL

 

I.2.Seismic: Reprocessing:

 

-- Data processed on cartridge, 3592 or LTO-04 (Stack and migration) SEG-Y with
header information about the processed seismic data (processing sequence,
navigation data or coordinates)

-- Special processing (PSDM, AVO) on cartridge 3592 or LTO-04 in SEG-Y format
with header information about the processed seismic data (processing sequence,
navigation data or coordinates)

-- Complete sequence of processing in hard copy and electronic format

-- Velocities analysis data in ASCII format

 

II.     Magnetic, gravimetric, Electromagnetic, Magnetotelluric and electrical
data:

 

-- Raw data in an international standard format together with all the supporting
documents

-- Processed data in an international standard format

- Interpretation of these data.





69

--------------------------------------------------------------------------------

 



III.     Drilling :

 

-- Cuttings: an average of 500 grams of washed cuttings and 500 grams of
non-washed cuttings from each 5 m for the interval of the reservoir ; and from
each 10-20 m for the remaining of the well

-- Cores : half of the cores cut in length

-- Electrical logs: data of all drilling operations in an international standard
format

-- Check  shot Survey ,VSP 

-- Seismic coring

-- data of well test (pressure, samples of received fluid, PVT analysis and
water analysis)

-- Final well report to include, in addition to the drilling evaluation report,
the logs interpretation (paper and electronic format)

-- Copy of composite log

-- Report of the abandonment of the well(s), specifying the abandonment work
realized on the well(s) drilled during the pertinent period of the Exploration
Permits and for the well(s) drilled within the framework of any Exploitation
Concession which are to be abandoned.

 

IV.     Studies :

 

-- Preliminary Reports (work progress reports at the end of each year)

-- Final Report for each phase (paper and electronic format): this report will
include in particular :

-- Text and plates

-- Report on the field geological work 

-- Conventional and special analysis of the cores

-- Copy of electrical logs of drilling in standard electronic format (Las,
picture)

-- Copies of different laboratory studies and analyses

Geochemistry,

Stratigraphy

 Petrophysics

Sedimentology

 

Any other studies, operational reports and/or operational data resulting from
any works executed by third parties on behalf of Operator directly relating to
the Exploration Works or of Development and Exploitation Works in the area of
the Exploration Permits. For the avoidance of doubt, this obligation does not
apply to such information as any proprietary or confidential information or
reports, parent company financial information, reserve information or
confidential information or reports provided to governmental authorities.

 

Copy of all bids and contracts with a value exceeding two million U.S. dollars
(US$ 2,000,000) with service companies, in hard-copy and electronic format.

 





70

--------------------------------------------------------------------------------

 



 

 

 

APPENDIX IV – JOINT DECLARATION OF PRINCIPLES

 

 

 





71

--------------------------------------------------------------------------------

 



JOINT DECLARATION OF PRINCIPLES

OF

L'OFFICE NATIONAL DES HYDROCARBURES ET DES MINES (ONHYM)

AND KOSMOS ENERGY

 

L'Office National des Hydrocarbures et des Mines (ONHYM) and Kosmos Energy
hereby declare their common determination to contribute to the exploration and
production of hydrocarbon natural resources in the zones of interest or activity
onshore and offshore, including the Sahara region, based on exploration permits
issued by the relevant Moroccan authorities, and based on the following
principles:

 

1.  ONHYM and Kosmos Energy note that the mining and hydrocarbon sectors in
Morocco are liberalized and that the exploration and production of hydrocarbon
natural resources  adheres to international principles and standards, to
relevant national legislation, including the Exploration Code, the Hydrocarbon
Code and environmental law.

 

2.  The exploration and production of hydrocarbon natural resources will be in
accordance with the principles enshrined in the Kingdom of Morocco Constitution
and international standards, including those from the United Nations Charter
stipulated in letter S/2002/161 dated January 29, 2002, addressed to the
 President of the UN Security Council, signed by the Under-Secretary General
 for Legal Affairs, and guidelines recommended by the "New model of development
" of the Conseil  Economique, Social et Environnemental  (CESE), from November
2013, namely  that local  populations and their representatives are involved and
consulted and that they will benefit equitably and effectively therefrom.  The
exploration and production of hydrocarbon natural resources will contribute in a
transparent manner to the development of the regions concerned.

 

3.  Kosmos Energy is committed to ensuring the  protection of the environment
and compliance with the sustainable development requirements.

 

 

 

Signed in Rabat, 19 December 2013

 

 

For ONHYM

 

 

For Kosmos Energy

 

 

(original French version signed)

(original French version signed)

 

72

--------------------------------------------------------------------------------